Citation Nr: 1734259	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis and intervertebral disc syndrome (IVDS) of the lumbar spine prior to August 1, 2016 and to a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Stephen Bennet, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was provided a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  

In a September 2015 rating decision, and a September 2016 statement of the case, the RO denied service connection for obstructive sleep apnea.  The Veteran submitted a substantive appeal in October 2016.  The Veteran noted on his substantive appeal that he wished to have a videoconference hearing before a VLJ.  Although the Veteran's sleep apnea claim is in appellate status, the Veteran has not yet been provided the requested hearing.  Consequently, the Veteran's sleep apnea claim is not ready for Board review at this time.  The Board will further review the Veteran's sleep apnea claim after the Veteran has provided testimony before the Board at the requested hearing.

In February 2017 this matter was last before the Board at which time it was remanded for further development.  At that time, the Board also remanded a claim of entitlement to a TDIU.  

In a June 2017 rating decision, the RO granted the Veterans claim of entitlement to a TDIU, effective August 1, 2016.  The RO also granted service connection for neuropathy of each lower extremity with a 20 percent evaluation per extremity, effective May 10, 2017.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to these determinations and action on the claims is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.

A recent May 2017 VA examination reflects assessment of intervertebral disc syndrome (IVDS) as a progression of the service-connected traumatic arthritis.  Accordingly, the issue has been characterized to address IVDS.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 1, 2016, the Veteran's disability of the lumbar spine did not manifest by forward flexion of the lumbar spine to 30 degrees or less, incapacitating episodes, or ankylosis, or its functional equivalent.

2.  From May 28, 2015, the Veteran's low back disability of the lumbar spine did not manifest by incapacitating episodes, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or its functional equivalent


CONCLUSIONS OF LAW

1.  Prior to August 1, 2016, the criteria for an evaluation in excess of 20 percent for disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  From August 1, 2016, the criteria for an evaluation in excess of 40 percent for disability of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice.

VA has obtained the Veteran's service records, VA records, and Social Security Administration (SSA) records.  VA has assisted the Veteran in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of the disability on appeal.  He has been afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, overall, the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  The examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Court of Appeals for Veterans Claims (Court/CAVC) issued the precedential case of Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 (painful motion) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA examination dated in May 2017 includes such joint testing, in accordance with the holding of Correia, as applicable to the spine, and to the extent there are any suggestions of deficiencies in this regard in prior VA examinations, those deficiencies are addressed by the most recent examination.  Passive motion was not specifically measured, but it is reasonable that assisted motion would be less limiting than active motion in this case. Thus, the failure to measure passive motion is harmless error.

The Veteran has raised no issues regarding the duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or other factors not the result of disease or  injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

The Veteran's claim for increase was received by VA in January 2010.  He was also afforded a VA examination in January 2010.  At the examination, he described intermittent low back pain brought about with prolonged sitting and lifting.  He described weakness during flare-ups, without additional loss of motion.  

Physical examination in January 2010 indicated normal musculature.  The Veteran was able to stand from a sitting position without difficulty, and could walk briskly without difficulty.  He walked with a normal gait.  The spinous processes were aligned normally.  There was spasm without tenderness to the lumbar spine.  Range of motion of the lumbar spine showed flexion to 90 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally and rotation to 30 degrees bilaterally, all with pain at the extreme ranges of motion.  Following repetitive stress testing against resistance time three, flexion was limited to 70 degrees, but there was no additional limitation otherwise.  There was no additional weakness, fatigability, or discoordination of the spine with flare-ups.  Degenerative joint disease (DJD) of the lumbar spine was assessed.

VA records following the January 2010 VA examination document the Veteran's history of low back disability.  In April 2014, the Veteran was afforded another VA examination.  

At the April 2014 examination, the Veteran denied any flare-ups.  He reported daily pain, with occasional spasm.  He was able to walk a mile and lift 40 pounds.  Physical examination reflected flexion to 35 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 10 degrees.  Left lateral rotation was to 10 degrees.  At each of these points, the examiner indicated objective evidence of pain on motion.  Following repetitive use, range of motion did not decrease.  There was localized tenderness and spasm to the lumbar spine, but no guarding or abnormal contour.  

VA records following the April 2014 examination document stable DJD of the spine, with no additional limitation of motion.  See e.g. July 2015 VA treatment record noting full flexion and extension of the low back.  

On August 1, 2016, the Veteran was afforded another VA examination.  At this time, the Veteran related that his back was in constant pain, worse for an hour or so upon awakening.  He stated that he was better off if he kept moving, and was unable to bend.  Flexion was to 30 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 25 degrees.  Left lateral rotation was to 30 degrees.  Pain was noted objectively at these points.  Repetitive use resulted in no additional limitation.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time and flare-ups. There was no evidence of pain on weightbearing.  There was mild tenderness in the sacral area.  Although there was spasm, it did not result in guarding, abnormal gait or abnormal spinal contour.  There was no ankylosis.  Traumatic arthritis of the lumbar spine was assessed.  

In May 2017, the Veteran was again afforded a VA examination.  At this time, examination resulted in assessment of intervertebral disc syndrome (IVDS), as well as traumatic arthritis of the lumbar spine.  The examiner noted that IVDS was a progression of the disease.  The Veteran described flare-ups, with increased pain and stiffness.  He described occasional difficulty getting out of bed.  Flexion was to 30 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 15 degrees.  Right lateral rotation was to 15 degrees.  Right lateral rotation was to 15 degrees.  Pain, including on weight-bearing, was noted and considered.  Repetitive use testing resulted in no additional limitation of motion, but for flexion limited to 25 degrees.  Pain and lack of endurance were identified as limiting functional ability with repeated use over a period of time, with additional loss of motion of 5 degrees in each range of motion.  Flare-ups caused an additional loss of 5 degrees in each range of motion.  There was no ankylosis.  The Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. 

Initially, the Board will address the applicability of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board's review of the claims file discloses no prescription for bed rest by a physician with treatment by a physician.  VA examinations have not indicated of bedrest prescribed by a physician, and no medical records disclose any such findings.  The Board acknowledges that the Veteran may have taken to bed following exacerbations of his IVDS, however in the absence of evidence of bed rest prescribed by a physician and treatment by a physician, this formula is inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

Prior to August 1, 2016 , the Board finds that the weight of the evidence does not demonstrate that an initial evaluation in excess of 20 percent is warranted.  In order to substantiate a higher evaluation, the evidence must indicate forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Here, prior to August 1, 2016 , the objective evidence shows flexion limited to 35 degrees, at worst.  See April 2014 VA examination report.  No evidence indicates ankylosis to any degree.  Moreover, the Veteran was able to perform repetitive use testing on every occasion.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  The difficulty the Veteran experiences in his daily activities is fully contemplated in the criteria for a 20 percent rating. Accordingly, in the absence of such findings, an evaluation in excess of 20 percent is not warranted prior to August 1, 2016.  Hart, supra.

The Board finds that an evaluation in excess of 40 percent is not warranted from August 1, 2016.  In order to substantiate such an evaluation, the evidence must indicate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Here, ankylosis has not been assessed.  There are no suggestions of the functional equivalent of ankylosis appearing anywhere in the record.  As in the prior stage, the difficulty he experiences in his daily activities is fully contemplated in the criteria for a 40 percent rating.  As difficult as his experience with his back pain is, there is no indication in the record that such difficulties are the functional equivalent of an unfavorably ankylosed spine.  See DeLuca, 8 Vet. App. 204-07.  Accordingly, an evaluation in excess of 40 percent is not warranted from August 1, 2016.  Hart, supra.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the issue addressed herein by the Board.  Doucette v. Shulkin, 28 Vet. App. 366, (Vet. App. 2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 20 percent for traumatic arthritis and IVDS of the lumbar spine prior to August 1, 2016 and to a rating in excess of 40 percent thereafter, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


